DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/176,246, filed on October 31, 2018.

Terminal Disclaimer
The terminal disclaimer filed on December 21, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,783,850 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-21 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually each display mode in the set of predefined display modes is used to display image data on a same set of pixels of a display panel, and displaying the image on the display panel according to a predefined gamma value and at least one control parameter corresponding to the display mode as set forth in independent claims 1, 12 and 17.

	The closet prior art, Pyun, US Patent Application Publication No 2016/0111050 teaches a first block, which has a first first-color pixel set and a first second-color pixel set, and a second block, which has a second first-color pixel set and a second second-color pixel set. A cardinality of the first first-color pixel set plus a cardinality of the first second-color pixel set is unequal to a cardinality of the second first-color pixel set plus a cardinality of the second second-color pixel set. The display device includes a data driver for generating a first data voltage and a second data voltage based on a first curve and a second curve, respectively, and for providing the first data voltage and the second data voltage to the first block and the second block, respectively. A brightness value associated with the first curve is unequal to a brightness value associated with the second curve with respect to a same grayscale level. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUY N PARDO/Primary Examiner, Art Unit 2691